internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-118658-99 date date number release date legend x subsidiaries a b c d e f g h i j dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code that the rental income received by x from commercial and residential real properties including rents received through certain qualified subchapter_s subsidiaries qsubs will not constitute passive_investment_income plr-118658-99 facts x is a c_corporation with accumulated_earnings_and_profits that intends to elect under sec_1362 to be an s_corporation and to elect under sec_1362 to treat subsidiaries as qsubs x and its subsdiaries acquire develop and lease a commercial properties and b residential properties through their c full-time and d part-time employees x and subsidiaries provide various services with respect to the leasing of most of its properties these services include repair and maintenance of elevators roofs and plumbing and hvac systems interior and exterior painting of apartment buildings and common areas janitorial and cleaning services pest control trash removal security safety and fire protection services including a hour on-call security service signs and emergency lights and maintenance of emergency power generators fire extinguishers and alarm and sprinkler systems groundskeeping services including landscaping snow removal window washing building exterior cleaning parking lot restriping and repairs to pot holes fences and sidewalks and miscellaneous maintenance services including repairs to cabinets counter tops walls ceilings windows screens shelving signage and building framework x and subsidiaries received or accrued approximately e in rents and paid_or_incurred approximately f in relevant expenses for period g the comparable figures for period h are i and j x represents that these figures are consistent with the income and expense figures for prior periods and expects the figures for future years to be comparable law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 defines a qualified_subchapter_s_subsidiary as any domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of that corporation is held by the s_corporation and ii the s_corporation elects to treat that corporation as a qsub notice_97_4 1997_1_cb_351 provides guidance on making the qsub election sec_1361 provides that except as provided in regulations i a corporation that is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1362 provides that an s_corporation_election shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such plr-118658-99 taxable years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 defines rent as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents does not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type conclusion after applying the law to the facts submitted and the representations made we conclude that the rents x receives from its rental properties including the rent received through its qsubs will not be passive_investment_income under sec_1362 some of x’s rental income is net_lease income which is generally passive_investment_income however x’s net_lease income is an incidental part of x’s active rental business and will not be treated as passive_investment_income except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x qualifies as an s_corporation or whether subsidiaries qualify as qsubs further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 plr-118658-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
